*720On January 19, 1979 the court entered judgment for plaintiffs in the above-docketed consolidated cases as follows:
1. For the Chippewa plaintiffs in Docket No. 13-F in the sum of $258,820.80;
2. For the Pottawatomie plaintiffs in Docket Nos. 15-1, 29-G and 308 in the sum of $254,320.80;
3. For the Ottawa plaintiffs in Docket No. 133-C in the sum of $1,692,028.56; and
4. For the Wyandot plaintiffs in Docket No. 141 in the sum of $2,348,679.60.
The court noted that the trial judge on December 22, 1978, in Docket No. 27 and on January 3, 1979, in Docket No. 64-A entered orders providing for further proceedings, including disposition of set-off claims.